DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Para 00141 states, “12.1” should be --312.1--.  
Appropriate correction is required.

Drawings
The drawings are objected to because the unlabeled rectangular boxes shown in the drawings (Figures 1 and 2) should be provided with descriptive text labels.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 14:
Claim 14 states, “one or more of the planning unit, control unit and measurement unit of the magnetic resonance system being designed to”.  The limitation means that one of those units is designed to perform the claimed steps.  However, the planning unit is disclosed by the Specification as comprising a display, mouse and keyboard.  Thus it is not understood how a display, mouse and keyboard are designed to perform the overview measurement.  The same analysis can be applied to the measurement unit.  The measurement unit is disclosed as comprising a gradient coil unit and a radio 

Regarding Claim Interpretation of Claim 14:
Claim limitations “planning unit”, “measurement unit” and “control unit” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  
The analysis of Claim 14:
planning unit – wherein “unit” is the nonce term, “being designed to perform” is the functional language and the term is not being modified by any structure. 
measurement unit - wherein “unit” the nonce term, “being designed to perform” is the functional language and the term is not being modified by any structure.
control unit – wherein “unit” is the nonce term, “being designed to perform” is the functional language and the term is not being modified by any structure. 
Upon reviewing the specification, the above listed claimed limitation correspond to the following features:
planning unit – Element 20, Figure 1 of which the disclosure states to be hardware.  The Specification of the Applicant defines, “planning unit” as comprising a display and an input device, such as a mouse or keyboard (Para 0141). 
measurement unit - Element 18, Figure 1 of which the disclosure states to be hardware. The Specification of the Applicant defines, “measurement unit” as comprising a gradient coil unit and/or the radio frequency antenna unit (Para 0139).
control unit – Element 14, Figure 1 of which the disclosure states to be software and/or hardware.  The Specification of the Applicant defines, “control unit” as comprising a logic unit, memory, RAM and/or graphics card (Para 0025-0026). 
In view of the above, various issues that make the claimed elements unclear, indefinite and confusing.  First, each of the units share the “being designed to perform” instead of having its own functional language.  This is unclear as to whether 112(f) is being applied to one or all of the listed claimed elements.  Second, the Specification of the Applicant defines the term “unit” as using hardware, software, and/or a combination thereof (Para 0044 of the PGPUB).  There is confusion as, for example, whether the claimed term “planning unit” is to be interpreted as a software planning unit and thus excluding a display, mouse and keyboard.  The question that results as to what the planning unit implementation in software is.  Additionally “planning unit” is misleading as it would be mistaken for a software unit for planning, for example, a procedure.  Referring to a display and input device as a “planning unit” is not how the terms are generally understood to be within the art.  Lastly, the Examiner acknowledges the Applicant’s assertion that none of elements recited in the claims are intended to be a means-plus-function elements unless the element is expressly recited using the phrase “means for”.  The Examiner contends the statement is not enough to avoid 112(f) interpretation.  The Examiner recommends avoiding using the claim term, unit.  For example, instead of “planning unit” it would be less unclear if the claim recited a display and input device.
The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-13 & 16-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foo et al. (U.S. Patent Application 2002/0091316 A1).
Claim 1:  Foo teaches – 
A method for performing an angiographic measurement [a method and system for MRI angiography] (Para 0024) of a main measurement region of a patient via a magnetic resonance system [MRI apparatus] (Figure 5, Element 8), the method comprising:
performing, via the magnetic resonance system [MRI apparatus] (Figure 5, Element 8), at least one overview measurement [baseline data for all scan stations 88] to generate overview-measurement data 
[Baseline data is obtained from each monitor prior to acquisition of image data of the angiography exam in the absence of contrast agent] (Para 0032)
defining (Para 0007 & 0032) the main measurement region (Figure 2, Element 60) and a first measurement region (Figure 2, Element 56), the first measurement region differing from the main measurement region (as shown in Figure 2, Elements 56 & 60 are different in position on the patient 50) [defining a given number of scan stations, with each of the scan stations positioned along the patient's peripheral vasculature] (Para 0009)
Foo fails to specifically teach a step of defining using the overview-measurement data.  However, it would have been obvious to one of ordinary skill in the art as Foo teaches that baseline data and scout views are obtained (Para 0032).  Scout views are understood in the art as being used to identify relative anatomical position of a collection of cross-sectional images1.  It is understood that the disclosed baseline and scout views would be used to define scan stations (Para 0007).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to define the main measurement region and first measurement region [scan stations] using the overview-measurement data [scout views/baseline data] as such data is required in order to identify the relative anatomical positions of a patient as required to define the regions/station scans.
Foo teaches –
performing, via the magnetic resonance system [MRI apparatus] (Figure 5, Element 8), a first time-resolved measurement in the first measurement region defined to generate first time-resolved measurement data (Figure 3, Element 94)
detecting an injected contrast agent bolus in the first measurement region using the first time-resolved measurement data (Figure 3, Element 96) [When the monitored signal exceeds the preset threshold 100, the time at which the bolus is detected for that scan station] (Para 0032)
determining a time traveled at monitored volume positions of the injected contrast agent bolus detected (Figure 3, Element 112)
Foo fails to specifically teach flow rate being determined.  However, time [recording the start time of that particular monitor volume] (Para 0032) and position [monitor volume positions] (Para 0032 and Figure 2, Element 76, 78 & 80) are known [determining a travel time that the test bolus takes to travel through each of the given number of scan stations] (Claim 1).  The blood flow rate is understood to be a change in position over time.  The Examiner contends that a flow rate is determined since Foo teaches determining a travel time through each of the given volume positions (Claim 1).  This position is further supported as Foo teaches within the Background section of the PGPUB how blood flow rates too slow or too great results in undesirable effects (Para 0003).  These undesirable effects of blood flow is solved by the invention of Foo.  The Examiner contends that the problem can only be addressed by determining if the blood flow is too slow or too great.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine a flow rate based on measurements of time and position [determining a travel time that the test bolus takes to travel through each of the given number of scan stations] (Claim 1) in order to move the table of Foo (Para 0002 & 0005) at a rate to avoid the undesirable effects of blood flow being too slow or too great (Para 0003).
Foo teaches –
setting at least one measurement parameter [tn] of the angiographic measurement according to the a time traveled at monitored volume positions determined (Figure 4, Element 132) and
performing the angiographic measurement of the main measurement region of the patient in the magnetic resonance system using the at least one measurement parameter set (Figure 2, Element 60 & 80 and Figure 4, Element 154, 124, 126, 130 & 132).
Claim 2:  Foo teaches – 
wherein the determining of the time travelled through each of the given volume positions of the injected contrast agent bolus comprises defining a first path (Figure 2, Element 70, 76 & 78) in the first measurement region (Figure 2, Element 56 and Claim 1)
determining a first transit time, on the first path, of the injected contrast agent bolus detected in the first measurement region; and calculating, using the first path and the first transit time, the time travelled through each of the given volume positions (Figure 2, Element 96, 102 & 112)
Foo fails to specifically teach flow rate being determined.  However, time [recording the start time of that particular monitor volume] (Para 0032) and position [monitor volume positions] (Para 0032 and Figure 2, Element 76, 78 & 80) are known [determining a travel time that the test bolus takes to travel through each of the given number of scan stations] (Claim 1).  The blood flow rate is understood to be a change in position over time.  The Examiner contends that a flow rate is determined since Foo teaches determining a travel time through each of the given volume positions (Claim 1).  This position is further supported as Foo teaches within the Background section of the PGPUB how blood flow rates too slow or too great results in undesirable effects (Para 0003).  These undesirable effects of blood flow is solved by the invention of Foo.  The Examiner contends that the problem can only be addressed by determining if the blood flow is too slow or too great.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine a flow rate based on measurements of time and position [determining a travel time that the test bolus takes to travel through each of the given number of scan stations] (Claim 1) in order to move the table of Foo (Para 0002 & 0005) at a rate to avoid the undesirable effects of blood flow being too slow or too great (Para 0003).
Claim 3:  Foo teaches – 
wherein the first path (Figure 2, Element 70, 76 & 78) is defined along a vascular structure (Figure 2, Element 64) of the patient (Figure 2, Element 50) 
the vascular structure being detected [It is desirable to acquire MR image data of vessel 64 in its entirety] (Para 0026)
Foo fails to specifically teach a step of the vascular structure being detected using the overview-measurement data.  However, it would have been obvious to one of ordinary skill in the art as Foo teaches that baseline data and scout views are obtained (Para 0032).  Scout views are understood in the art as being used to identify relative anatomical position of a collection of cross-sectional images2.  It is understood that the disclosed baseline and scout views would be used to define scan stations (Para 0007).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to detect the vascular structure [scan stations] using the overview-measurement data [scout views/baseline data] as such data is required in order to identify the relative anatomical positions of a patient as required to define the regions/station scans.
Claim 4 & 16-17:  Foo teaches – 
wherein setting of the at least one measurement parameter of the angiographic measurement comprises setting a measurement duration [tn]  (Figure 4, Element 132 & 136) of the angiographic measurement according to the travelled time determined (Figure 2, Element 60 & 80 and Figure 4, Element 154, 124, 126, 130 & 132)
Foo fails to specifically teach flow rate being determined.  However, time [recording the start time of that particular monitor volume] (Para 0032) and position [monitor volume positions] (Para 0032 and Figure 2, Element 76, 78 & 80) are known [determining a travel time that the test bolus takes to travel through each of the given number of scan stations] (Claim 1).  The blood flow rate is understood to be a change in position over time.  The Examiner contends that a flow rate is determined since Foo teaches determining a travel time through each of the given volume positions (Claim 1).  This position is further supported as Foo teaches within the Background section of the PGPUB how blood flow rates too slow or too great results in undesirable effects (Para 0003).  These undesirable effects of blood flow is solved by the invention of Foo.  The Examiner contends that the problem can only be addressed by determining if the blood flow is too slow or too great.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine a flow rate based on measurements of time and position [determining a travel time that the test bolus takes to travel through each of the given number of scan stations] (Claim 1) in order to move the table of Foo (Para 0002 & 0005) at a rate to avoid the undesirable effects of blood flow being too slow or too great (Para 0003).
Claim 5:  Foo teaches – 
the second measurement region differing from the first measurement region and the second measurement region differing from the main measurement region (as shown in Figure 2, Elements 56, 58 & 60 are different in position on the patient 50)
Foo fails to specifically teach a step of defining using the overview-measurement data.  However, it would have been obvious to one of ordinary skill in the art as Foo teaches that baseline data and scout views are obtained (Para 0032).  Scout views are understood in the art as being used to identify relative anatomical position of a collection of cross-sectional images3.  It is understood that the disclosed baseline and scout views would be used to define scan stations (Para 0007).  It would have been obvious to one of ordinary skill in the art that the overview-measurement data is used to define a second measurement region (Figure 2, Element 58)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to define the second measurement region [scan stations] using the overview-measurement data [scout views/baseline data] as such data is required in order to identify the relative anatomical positions of a patient as required to define the regions/station scans.
Claim 6:  Foo teaches – 
wherein the first measurement region (Figure 2, Element 56) is located distal to the main measurement region (Figure 2, Element 60), and wherein the second measurement region (Figure 2, Element 58) is located proximal to the main measurement region (Figure 2, Element 60)(as shown in Figure 2)
Claim 7 & 18:  Foo teaches –
wherein at least one of the first measurement region and the second measurement region is defined automatically [pre-programmed scan stations] according to the main measurement region (Para 0011).
Claim 8 & 19:  Foo teaches –
wherein a maximum field of view of the magnetic resonance system resonance system comprises the first measurement region, the second measurement region and the main measurement region [100-150 cm FOV] (Para 0012).
Examiner’s Note:  Foo discloses the FOV as the comprehensive assessment of the aorta, including the thoracic aorta, the abdominal aorta, and the aortoilliac segment (Para 0012).  It is noted that those areas are covered in the scan stations (Figure 2, Element 56, 58 & 60).
Claim 9 & 20:  Foo teaches – 
wherein the setting of the at least one measurement parameter [tn] of the angiographic measurement (Figure 4, Element 132) comprises:
performing, via the magnetic resonance system [MRI apparatus] (Figure 5, Element 8), a second time-resolved measurement in the second measurement region defined, to generate second time-resolved measurement data (Figure 3, Element 104, 106, 108 & 94)
detecting, using the second time-resolved measurement data, the injected contrast agent bolus in the second measurement region (Figure 3, Element 96) and
setting a measurement start time of the angiographic measurement (Figure 3, Element 102) according to the injected contrast agent bolus detected (Figure 3, Element 112) in the second measurement region (Figure 2, Element 58).
Claim 10:  Foo teaches – 
wherein the at least one measurement parameter of the angiographic measurement is set using a second transit time [tn] of the injected contrast agent bolus (Figure 4, Element 136) 
wherein a second path (Figure 2, Element 70, 78 & 80) is defined between the second measurement region (Figure 2, Element 58) and the main measurement region (Figure 2, Element 60), and 
wherein the second transit time of the injected contrast agent bolus along the second path is calculated using the time travelled through each of the given volume positions of the injected contrast agent bolus determined in the first measurement region (Figure 2, Element 56; Figure 2, Element 96, 102 & 112 and Claim 1).
Examiner’s Note:  Foo teaches an iterative process so the first instance of the claim is similarly rejected like the second instance of the claim.
Foo fails to specifically teach flow rate being determined.  However, time [recording the start time of that particular monitor volume] (Para 0032) and position [monitor volume positions] (Para 0032 and Figure 2, Element 76, 78 & 80) are known [determining a travel time that the test bolus takes to travel through each of the given number of scan stations] (Claim 1).  The blood flow rate is understood to be a change in position over time.  The Examiner contends that a flow rate is determined since Foo teaches determining a travel time through each of the given volume positions (Claim 1).  This position is further supported as Foo teaches within the Background section of the PGPUB how blood flow rates too slow or too great results in undesirable effects (Para 0003).  These undesirable effects of blood flow is solved by the invention of Foo.  The Examiner contends that the problem can only be addressed by determining if the blood flow is too slow or too great.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine a flow rate based on measurements of time and position [determining a travel time that the test bolus takes to travel through each of the given number of scan stations] (Claim 1) in order to move the table of Foo (Para 0002 & 0005) at a rate to avoid the undesirable effects of blood flow being too slow or too great (Para 0003).
Claim 11:  Foo teaches –
determine the second path (Figure 2, Element 70, 78 & 80)  between the second measurement region (Figure 2, Element 58) and a subregion (Figure 2, Element 80) of the main measurement region (Figure 2, Element 60)
Foo fails to specifically teach a step of determining the second path using the overview-measurement data.  However, it would have been obvious to one of ordinary skill in the art as Foo teaches that baseline data and scout views are obtained (Para 0032).  Scout views are understood in the art as being used to identify relative anatomical position of a collection of cross-sectional images4.  It is understood that the disclosed baseline and scout views would be used to define scan stations (Para 0007).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determining the second path [monitored volume positions] using the overview-measurement data [scout views/baseline data] as such data is required in order to identify the relative anatomical positions of a patient as required to define the regions/station scans.
Claim 12 & 21:  Foo teaches – 
wherein the setting of the at least one measurement parameter [tn] of the angiographic measurement (Figure 4, Element 132) using the second transit time of the injected contrast agent bolus (Figure 3, Element 104, 106, 108 & 94) comprises:
setting, based upon the second transit time [tn] (Figure 4, Element 136), a center time of the angiographic measurement, the center time corresponding to acquisition of a central region of a k-space of the main measurement region [acquire at least central k-space MRI data of the patient within each of the scan stations for a period of time substantially equal to the test bolus travel time for that particular scan station] (Para 0009).
Claim 13 & 22:  Foo teaches – 
wherein the second path (Figure 2, Element 70, 78 & 80) is defined along a vascular structure (Figure 2, Element 64) of the patient (Figure 2, Element 50)
the vascular structure being detected [It is desirable to acquire MR image data of vessel 64 in its entirety] (Para 0026)
Foo fails to specifically teach a step of the vascular structure being detected using the overview-measurement data.  However, it would have been obvious to one of ordinary skill in the art as Foo teaches that baseline data and scout views are obtained (Para 0032).  Scout views are understood in the art as being used to identify relative anatomical position of a collection of cross-sectional images5.  It is understood that the disclosed baseline and scout views would be used to define scan stations (Para 0007).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to detect the vascular structure [scan stations] using the overview-measurement data [scout views/baseline data] as such data is required in order to identify the relative anatomical positions of a patient as required to define the regions/station scans.

Claim(s) 14-15 & 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foo et al. (U.S. Patent Application 2002/0091316 A1) and further in view of Matsushima (U.S. Patent Application 2001/0019265 A1).
Claim 14:  Foo teaches –
A magnetic resonance system [a method and system for MRI angiography] (Para 0024), comprising:
a control unit (Figure 1, Element 10)
a measurement unit (Figure 1, Element 16)
the control unit (Figure 1, Element 10) of the magnetic resonance system (Figure 1, Element 8) being designed to
perform at least one overview measurement [baseline data for all scan stations 88] to generate overview-measurement data 
[Baseline data is obtained from each monitor prior to acquisition of image data of the angiography exam in the absence of contrast agent] (Para 0032)
define (Para 0007 & 0032) the main measurement region (Figure 2, Element 60) and a first measurement region (Figure 2, Element 56), the first measurement region differing from the main measurement region (as shown in Figure 2, Elements 56 & 60 are different in position on the patient 50) [defining a given number of scan stations, with each of the scan stations positioned along the patient's peripheral vasculature] (Para 0009)
Foo fails to specifically teach a step of defining using the overview-measurement data.  However, it would have been obvious to one of ordinary skill in the art as Foo teaches that baseline data and scout views are obtained (Para 0032).  Scout views are understood in the art as being used to identify relative anatomical position of a collection of cross-sectional images6.  It is understood that the disclosed baseline and scout views would be used to define scan stations (Para 0007).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to define the main measurement region and first measurement region [scan stations] using the overview-measurement data [scout views/baseline data] as such data is required in order to identify the relative anatomical positions of a patient as required to define the regions/station scans.
Foo teaches –
perform a first time-resolved measurement in the first measurement region defined to generate first time-resolved measurement data (Figure 3, Element 94)
detect an injected contrast agent bolus in the first measurement region using the first time-resolved measurement data (Figure 3, Element 96) [When the monitored signal exceeds the preset threshold 100, the time at which the bolus is detected for that scan station] (Para 0032)
determine a time traveled at monitored volume positions of the injected contrast agent bolus detected (Figure 3, Element 112)
Foo fails to specifically teach flow rate being determined.  However, time [recording the start time of that particular monitor volume] (Para 0032) and position [monitor volume positions] (Para 0032 and Figure 2, Element 76, 78 & 80) are known [determining a travel time that the test bolus takes to travel through each of the given number of scan stations] (Claim 1).  The blood flow rate is understood to be a change in position over time.  The Examiner contends that a flow rate is determined since Foo teaches determining a travel time through each of the given volume positions (Claim 1).  This position is further supported as Foo teaches within the Background section of the PGPUB how blood flow rates too slow or too great results in undesirable effects (Para 0003).  These undesirable effects of blood flow is solved by the invention of Foo.  The Examiner contends that the problem can only be addressed by determining if the blood flow is too slow or too great.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine a flow rate based on measurements of time and position [determining a travel time that the test bolus takes to travel through each of the given number of scan stations] (Claim 1) in order to move the table of Foo (Para 0002 & 0005) at a rate to avoid the undesirable effects of blood flow being too slow or too great (Para 0003).
Foo teaches –
set at least one measurement parameter [tn] of the angiographic measurement according to the a time traveled at monitored volume positions determined (Figure 4, Element 132) and
perform the angiographic measurement of the main measurement region of the patient in the magnetic resonance system using the at least one measurement parameter set (Figure 2, Element 60 & 80 and Figure 4, Element 154, 124, 126, 130 & 132).
Foo teaches a computer (Figure 1, Element 10).  Foo fails to teach a planning unit.  However, Matsushima teaches a planning unit (Figure 1, Element 180 & 190) in order for the operator to be able to interact with the MRI system (Para 0062).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Foo to include the planning unit as taught by Matsushima in order for the operator to be able to interact with the MRI system (Para 0062).  
Claim 15 & 24:  Foo teaches the method of Claim 1 (See rejection of Claim above).  Foo teaches a computer (Figure 1, Element 10).  Foo fails to specifically teach a computer program product and memory.  However, Matsushima teaches a non-transitory computer program product (Para 0121) directly loadable into a memory of a programmable control unit of a magnetic resonance system (Para 0059) including program code segments (Claim 9 and Apra 0121) when the computer program product is executed in the programmable control unit of the magnetic resonance system (Para 0059 & 0121) in order to control the MRI and having a program for allowing a computer to execute imaging functions (Para 0001, 0004 & 0021).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Foo to include the computer details as taught by Matsushima in order to control the MRI and having a program for allowing a computer to execute imaging functions (Para 0001, 0004 & 0021).
Claim 23:  Foo teaches – 
A magnetic resonance system (Figure 1, Element 8) comprising computer (Figure 1, Element 10) configured to:
perform at least one overview measurement [baseline data for all scan stations 88] to generate overview-measurement data 
[Baseline data is obtained from each monitor prior to acquisition of image data of the angiography exam in the absence of contrast agent] (Para 0032)
define (Para 0007 & 0032) the main measurement region (Figure 2, Element 60) and a first measurement region (Figure 2, Element 56), the first measurement region differing from the main measurement region (as shown in Figure 2, Elements 56 & 60 are different in position on the patient 50) [defining a given number of scan stations, with each of the scan stations positioned along the patient's peripheral vasculature] (Para 0009)
Foo fails to specifically teach a step of defining using the overview-measurement data.  However, it would have been obvious to one of ordinary skill in the art as Foo teaches that baseline data and scout views are obtained (Para 0032).  Scout views are understood in the art as being used to identify relative anatomical position of a collection of cross-sectional images7.  It is understood that the disclosed baseline and scout views would be used to define scan stations (Para 0007).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to define the main measurement region and first measurement region [scan stations] using the overview-measurement data [scout views/baseline data] as such data is required in order to identify the relative anatomical positions of a patient as required to define the regions/station scans.
Foo teaches –
perform a first time-resolved measurement in the first measurement region defined to generate first time-resolved measurement data (Figure 3, Element 94)
detect an injected contrast agent bolus in the first measurement region using the first time-resolved measurement data (Figure 3, Element 96) [When the monitored signal exceeds the preset threshold 100, the time at which the bolus is detected for that scan station] (Para 0032)
determine a time traveled at monitored volume positions of the injected contrast agent bolus detected (Figure 3, Element 112)
Foo fails to specifically teach flow rate being determined.  However, time [recording the start time of that particular monitor volume] (Para 0032) and position [monitor volume positions] (Para 0032 and Figure 2, Element 76, 78 & 80) are known [determining a travel time that the test bolus takes to travel through each of the given number of scan stations] (Claim 1).  The blood flow rate is understood to be a change in position over time.  The Examiner contends that a flow rate is determined since Foo teaches determining a travel time through each of the given volume positions (Claim 1).  This position is further supported as Foo teaches within the Background section of the PGPUB how blood flow rates too slow or too great results in undesirable effects (Para 0003).  These undesirable effects of blood flow is solved by the invention of Foo.  The Examiner contends that the problem can only be addressed by determining if the blood flow is too slow or too great.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine a flow rate based on measurements of time and position [determining a travel time that the test bolus takes to travel through each of the given number of scan stations] (Claim 1) in order to move the table of Foo (Para 0002 & 0005) at a rate to avoid the undesirable effects of blood flow being too slow or too great (Para 0003).
Foo teaches –
set at least one measurement parameter [tn] of the angiographic measurement according to the a time traveled at monitored volume positions determined (Figure 4, Element 132) and
perform the angiographic measurement of the main measurement region of the patient in the magnetic resonance system using the at least one measurement parameter set (Figure 2, Element 60 & 80 and Figure 4, Element 154, 124, 126, 130 & 132).
Foo teaches a computer (Figure 1, Element 10).  Foo fails to teach a planning unit.  However, Matsushima teaches a memory storing computer-readable instructions (Para 0059) and one or more processors configured to execute the computer-readable instructions (Para 0059 -0060) in order to control the MRI and having a program for allowing a computer to execute imaging functions (Para 0001, 0004 & 0021).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Foo to include the computer details as taught by Matsushima in order to control the MRI and having a program for allowing a computer to execute imaging functions (Para 0001, 0004 & 0021).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Haselhoff et al. (U.S. Patent 6,215,305 B1) – Haselhoff teaches a specific imaging plane of specific cross section of imaging portion is determined. Magnetic resonance (MRI) image of determined specific plane is formed based on information about already formed magnetic resonance images of other planes after determining two points on specific plane with respect to specific point of cross section of imaging portion in respective other two magnetic resonance images.
Furudate (U.S. Patent Application 2008/0180104 A1) – Furudate teaches an observation-point arranging unit arranges an observation point indicating a portion to be included in a slice area on a positioning image displayed on a display device. A scanning-condition receiving unit receives a specification of a scanning condition including number of movements of a couch on which an object is placed during scanning and a size of the slice area. A slice-area setting unit sets the slice area including the observation point for each position to which the couch is to be moved, based on the observation point and the scanning condition. A scanning unit scans the object multiple times while moving the couch, based on the slice area.
Keil (U.S. Patent Application 2018/0284210 A1) – Keil teaches the method involves acquiring an anatomical size of patient and an upper limit and a lower limit of body region. The respective measurement start time, the respective measurement duration and the respective measurement end time of respective partial angiographic measurements are displayed on a graphical user interface. The change in a respective measuring time point of a respective partial angiographic measurement causes an automatic adaptation of further measuring time point of another partial angiographic measurement. The sequence parameters of partial angiographic measurements are defined based on the changed measurement time points such that the partial angiographic measurement is performable between an associated measurement start time and measurement end time. The sequence parameters of control unit of magnetic-resonance system are provisioned. The partial angiographic measurements are performed. The angiogram is created using partial angiographic measurements performed

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE C BOR whose telephone number is (571)272-2947.  The examiner can normally be reached on Mon - Fri 10:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571)272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HB/Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 http://www.otpedia.com/entryDetails.cfm?id=398
        2 http://www.otpedia.com/entryDetails.cfm?id=398
        3 http://www.otpedia.com/entryDetails.cfm?id=398
        4 http://www.otpedia.com/entryDetails.cfm?id=398
        5 http://www.otpedia.com/entryDetails.cfm?id=398
        6 http://www.otpedia.com/entryDetails.cfm?id=398
        7 http://www.otpedia.com/entryDetails.cfm?id=398